DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendments filed on 10/27/2022 have been entered.
Claims 13-24 are currently pending.
Claims 15 and 19 have been withdrawn.
Claim 13 has been amended.
Claims 22-24 are new claims. 
Claim Rejections - 35 USC § 112
Claims 13, 14, 16-18, 20-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 13, the claim recites “a distance between two adjacent surface protrusions of the surface protrusions being greater than at least twice the thickness of the surface protrusions.” There is no support for this open ended range within the initially filed Application. Therefore, this claim fails to comply with the written description requirement. 
Claims 14, 16-18, 20-24 are also rejected, due to their dependency on Claim 13. 
Regarding Claims 22 and 23, the range and point are also new matter. The initially filed Application does not recite these broad range ratios, but specific range of measurements. Therefore, this claim fails to comply with the written description requirement.
Claim Rejections - 35 USC § 103
Claim 13, 14, 16, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2017/0210087)
Regarding Claim 13, Wang teaches an adhesive bonded part (Abstract) comprising a first workpiece having a first surface toward a second surface of a second workpiece (Fig. 4, Item 220, 220’; Paragraph 0014), a cured adhesive placed between the first and second surfaces  (Paragraph 0014, 0093) that defines a bond line, where the thickness of the bond line is substantially constant and the distance between the first and second workpieces (Paragraph 0052; Fig. 4).  
Wang teaches a plurality of protrusions formed on an area of the first surface of the first workpiece, each surface protrusion protruding outward from the first surface towards the second surface, where the thickness/height of the protrusion is defined between the first surface and the end of the protrusion. (Paragraph 0052). 
Wang teaches the adhesive extends around the surface protrusions. (Fig. 4). The thickness of the cured adhesive is equal to the bond line at locations without protrusions and decreases in thickness at a surface protrusion. (Fig. 4; Paragraph 0051). 
Wang teaches the distance of between adjacent protrusions can range from 0.2 to 2.0 mm. (Paragraph 0068). Wang teaches the substrate can have about 1.5 to 5 mm. (Paragraph 0053) or 0.6 to 2 mm (Paragraph 0054) . Wang teaches the thickness of the protrusions can be 10% to 50% of the thickness of the substrate. (Claim 11 of Wang). Therefore, Wang teaches a distance range that overlaps the claimed range of at least twice the protrusion thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2114.05). 

    PNG
    media_image1.png
    428
    670
    media_image1.png
    Greyscale

Regarding Claim 14, Wang teaches the height of the protrusions can have a common height; therefore, the thickness of the surface protrusions are substantially constant. (Paragraph 0051). 
Regarding Claim 16, Wang teaches the bond line thickness is generally the same height/thickness of the protrusion. (Paragraph 0054). Therefore, the distance between the second surface and the protrusion is less than the thickness of the surface protrusion. 
Regarding Claim 20, Wang teaches only one workpiece can have the protrusions, which the first surface can be the only one with the surface structure and surface protrusions. (Paragraphs 0102). 
Regarding Claim 22, Wang teaches the distance of between adjacent protrusions can range from 0.2 to 2.0 mm. (Paragraph 0068). Wang teaches the substrate can have about 1.5 to 5 mm. (Paragraph 0053) or 0.6 to 2 mm (Paragraph 0054) . Wang teaches the thickness of the protrusions can be 10% to 50% of the thickness of the substrate. (Claim 11 of Wang). Therefore, Wang teaches a distance range that overlaps the claimed range 10 to 50 times the protrusion thickness. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2114.05). 
Regarding Claim 23, Wang does not specifically teach the distance is 50 times the thickness. However, Wang does teach the spacing of the protrusions, and thereby the distance between the protrusions, and the height of protrusions determines the strength of the resulting joint. (Paragraph 0052, 0128). In other words, the spacing between the protrusions is results-effective variable in the design of a bonded joint. Therefore, it would have been obvious to one with ordinary skill in the art would be able to calculate an optimum spacing distance between protrusions that could reach a desired strength for the joint. This would yield a range for the distance between protrusions that would overlap the claimed point of 50 times the protrusion thickness. 
Regarding Claim 24, Wang teaches the substrate can have about 1.5 to 5 mm. (Paragraph 0053) or 0.6 to 2 mm (Paragraph 0054) . Wang teaches the thickness of the protrusions can be 10% to 50% of the thickness of the substrate. (Claim 11 of Wang). This creates a thickness range that overlaps the claimed range of 0.005 to 0.01 inch. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. (MPEP §2114.05).
Claim 17 and 18 are rejected under 35 U.S.C. 103 for being unpatentable over Wang, in further view of MacAdams et al. (US 2014/0144568)
Regarding Claim 17 and 18, Wang teaches the first component includes a substrate, where the substrate and surface protrusions can be formed from a carbon-fiber composite. (Paragraph 0040-0041). 
Wang does not specifically teach the structural adhesive is disposed on the substrate of one or more fiber plies and defines the first surface, the surface protrusions is made of a structural adhesive which is a cured resin disposed on an outer-most fiber ply of the substrate.
 MacAdams teaches that is well-known in the art to bond workpieces through secondary bonding (Paragraph 0010), where adhesive is used to join two workpieces that have surface modification applied to surfaces of the workpiece. (Paragraph 0010). MacAdams, like Wang, teaches one workpiece can be a composite part. (Paragraph 0010). MacAdams further teaches composite parts can be prepregs (Paragraph 0033), which are plies of fiber, such as are carbon, impregnated with a matrix resin and cured, which would place cured resin on the first surface and the outermost ply of the workpiece. (Paragraph 0033-0034).  Thus, as MacAdam teaches composites of resin impregnated carbon fiber plies composites are suitable for use in bonding, it would have been obvious to one with ordinary skill to use composites of carbon plies and structural resin as the carbon fiber workpiece of Wang. This combination of Wang and Macadams would teach the structural adhesive is disposed on the substrate of one or more fiber plies and defines the first surface, the surface protrusions is made of a structural adhesive which is a cured resin disposed on an outer-most fiber ply of the substrate, as Wang teaches making protrusions on the first surface of the workpiece. 
Claim 21 is rejected under 35 U.S.C. 103 for being unpatentable over Wang, in further view of McLeod (US 2007/0261224).
Regarding Claim 21, Wang teaches the protrusion can be any shape (Paragraph 0047), but does not specifically teach a cylinder. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the protrusion cylindrical, since it has been held that the configuration was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Furthermore, McLeod teaches bonding two bodies together (Claim 1 of McLeod), where bodies have protrusion to add in bonding (Abstract). McLeod teaches cylindrical shapes are suitable (Fig. 3E); therefore, it would have been obvious to one with ordinary skill in the art to have cylindrical protrusions in Wang. 
Response to Arguments
Applicant’s arguments have been fully considered.
Applicant argues Wang requires mating of the protrusions from two workpieces. This argument is unpersuasive, as Wang teaches only one surface of the first component can have protrusions (Paragraph 0102). 
Applicant argues that the thickness of the protrusions are not recited in the Wang. This argument is unpersuasive, as Wang teaches an overlapping range for the protrusion height/thickness. (Claim 11 of Wang; Paragraphs 0053-0054). 
Applicant argues the claimed thickness or spacing would not effect shear resistance. This argument is found unpersuasive, as Applicant has not provided any evidence to this showing.
The arguments regarding the dependent claims have been considered, but are unpersuasive due to the new grounds of rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781